DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Species A, corresponding to claims 23-28 for prosecution on merits filed on  05/06/2021  is acknowledged.

3.	Claims 29-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention. Since Applicant did not make election with traverse, so it has been interpreted as Election was made without traverse in the reply filed on 05/06/2021.   
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 23, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Makke et al. (USP 2017/0011561) in  view of Kinsel et al. (USP 2011/0221600).

As Per Claim 23, Makke et al. ( Makke ) teaches, an apparatus  ( via mobile phone 120, Fig.1)  for controlling movement of a vehicle ( via last part of  [0026]), the apparatus comprising an electronic processor electrically coupled to an electronic memory ([120]) device having instructions stored therein, the electronic processor having an electrical input for receiving one or more signals, ([0019-0025])
the electronic processor being configured to:  receive first signals from a receiver in dependence on received signals transmitted from a remote control device indicating a requested motion of the vehicle; (via receiving signal through wireless transceiver 118, passing that to 116, 124 and 122 for controlling 106 and 104, 110 and 112, the signal may be used for switching out  of park, releasing a parking brake, commanding a park-pawl actuator or other operations related to putting the vehicle 102 in a motive or potentially motive state, [0026], [0017]);  receive one or more second signals indicative of whether a diagnostic device is in operative communication with the vehicle; (“the telematics control unit 116 may be programmed to collect information from the ECUs 106, package the information into the diagnostic data 140, and provide the diagnostic data 140 to the remote server 136 over the communications network 114. For instance, the telematics control unit 116 may receive a diagnostic routine 142 from the remote server 136 and may execute the diagnostic routine 142 to generate specific diagnostic data 140 to send to the remote server 136.”, [0031]); determine, from the first signals or from one or more third signals, whether a maintenance mode has been activated; ([0001], [0002], [0003]-[0005], [0016-0018]); and provide an output signal for controlling movement of the vehicle in dependence on the requested motion, (via receiving signal through wireless transceiver 118, passing that to 116, 124 and 122 for controlling 106 and 104, 110 and 112, the signal may be used for switching out  of park, releasing a parking brake, commanding a park-pawl actuator or other operations related to putting the vehicle 102 in a motive or potentially motive state, [0026]),[0017], [0031]).
However, Makke does not explicitly teach, wherein the output signal is inhibited if a diagnostic device is in operative communication with the vehicle and the maintenance mode has not been activated.  
 In  a related field of Art, Kinsel  et al. ( Kinsel)  teaches method and apparatus for supervisory circuit  for ground fault circuit interrupt device,  wherein the output signal is inhibited if a diagnostic device is in operative communication with the vehicle and the maintenance mode has not been activated. (via “FIG. 1, the GFCI device 100 includes an ASIC 102, which includes a differential ground fault detection circuit 104 and circuitry for a self test, such as a self test controller 106 and a timer 108.[0038], “During an 
It would have been obvious to one of ordinary skill in the art, having the teachings of Makke  and Kinsel  before him at the time filing, to modify the systems of Makke, to include the ground fault circuitry  teachings (ASIC and self-test controller 106) of Kinsel  and configure with the system of Makke  in order to inhibit output signal from remote server / remote service application,  and having firewall 122 implementing a command filter preventing command from being requested by remote service application 134, that could place the vehicle in a state inappropriate  for performing of repair or diagnostic action.

As per Claim 25, Makke  as modified by Kinsel teaches the limitation of Claim 23 . However, Makke   in view of Kinsel teaches, wherein activation of the maintenance mode requires at least two distinct user inputs. ( Makke :  via “the user manually confirms an identification of the mobile device 120 to be connected to the telematics control unit 116. This process may be referred to as pairing”.[0027]) and user selecting diagnostic mode, “Emissions monitor”,  Fig.4D).

As per Claim 26, Makke  as modified by Kinsel teaches the limitation of Claim 25. However, Makke   in view of Kinsel teaches, wherein at least one of the user inputs is input via at least one of: a user interface on the vehicle and the diagnostic device in operative communication with the vehicle.  ( Makke : via Fig. 4A)

As per Claim 27, Makke  as modified by Kinsel teaches the limitation of Claim 23. However, Makke   in view of Kinsel teaches,   receiving means for receiving the signals transmitted from the remote control device via a wireless local area network.  (Makke : via   communication network, 114, Fig.1).

As per Claim 28, Makke  as modified by Kinsel teaches the limitation of Claim 23. However, Makke   in view of Kinsel teaches, a  vehicle ( via vehicle 102)  comprising the apparatus of claim 23.  ( Makke : via  user with mobile 120 in vehicle 102), Fig.1,[0016],  [0019]).


Allowable Subject Matter
6.	Claim 24 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663